DETAILED ACTION
Oath/Declaration
1.	Oath and declaration filed on 8/12/2020 is accepted.

Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 12/23/2020 have all been considered and made of record (note the attached copy of form PTO – 1449).
Claim Rejections - 35 USC § 103
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,10-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (10,761,602 B2) in view of SU (2018/0084989 A1).
Regarding claim 1, Sharma et al discloses (figures 2 and 3A) a system (100)  (figure 1) comprising: a retina imaging system (205) (figure 2, column 7, lines 15-20)   configured to capture a first plurality of images of an eye (220) ; an eye tracker (215)  configured to capture a second plurality of images of the eye and track an eye position and orientation; a control processor (210) (column 8, lines 15-20) configured to: detect whether a fovea is present in one or more of the first plurality of images and  identify a first image from the first plurality of images having the detected fovea,   
Sharma et al discloses all of the claimed limitations except determine a second image from the second plurality of images having a temporal proximity to the first image; and analyze the second image to determine eye fixation parameters.  
SU discloses a second image from the second plurality of images (images 2, images 3 images 4 and images 6) (paragraph 0073)   and having a temporal proximity to the first image; and analyze the second image to determine eye fixation parameters (paragraph 0074).  
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide second plurality of images and analyze the second image to determine eye fixation parameters in to the Sharma et al retinal imaging system for the purpose of combining plurality images into a single image as taught by SU (paragraph 0009).
Regarding claim 2, Sharma et al discloses wherein the retina imaging system (205) (figure 2, column 7, lines 15-20) comprises an optical coherence tomography (OCT) scanner and/or a fundus camera configured to perform a retinal scan.  
Regarding claim 3, Sharma et al discloses wherein the control processor (210) (column 8, lines 15-20) further comprises a memory storing a trained neural network configured to receive the first plurality of images and output a determination of whether the fovea is present in each of the first plurality of images.  
Regarding claim 4, Sharma discloses wherein the eye fixation parameters comprise a reference position and orientation of the eye when fixated (abstract).  
Regarding claim 10, wherein the eye tracking is analyzed and updated during a diagnostic procedure.  
Regarding claim 11, Sharma et al discloses (figures 2 and 3A) a method (100)  comprising: capturing, using a retina imaging system (205) (figure 2, column 7, lines 15-20), a first plurality of images of an eye (220) and detect a fovea; capturing, using an eye tracker, a second plurality of images of the eye; tracking, using the eye tracker, a position and orientation of the eye based on an analysis of the second plurality of images (abstract) ; identifying a first image from the first plurality of images having the detected fovea.
Sharma et al discloses all of the claimed limitations except determine a second image from the second plurality of images having a temporal proximity to the first image; and analyze the second image to determine eye fixation parameters.  
SU discloses a second image from the second plurality of images (images 2, images 3 images 4 and images 6) (paragraph 0073)   and having a temporal proximity to the first image; and analyze the second image to determine eye fixation parameters (paragraph 0074).  
It would have been obvious to one of ordinary skill in the art at the time invention was made to provide second plurality of images and analyze the second image to determine eye fixation parameters in to the Sharma et al retinal imaging system for the purpose of combining plurality images into a single image as taught by SU (paragraph 0009).
Regarding claim 12, Sharma et al discloses wherein capturing, using the retina imaging system (205) (figure 2, column 7, lines 15-20), the first plurality of images of the eye and detect the fovea further comprises performing an optical coherence tomography scan of the retina.  
Regarding claim 13, Sharma et al discloses wherein the method is performed by an ophthalmic diagnostic device comprising the retina imaging system (205) (figure 2, column 7, lines 15-20)   and the eye tracker.    
Regarding claim 14, Sharma et al discloses wherein the eye fixation parameters comprise a reference position and orientation of the eye when fixated (abstract).  
Regarding claim 20, Sharma et al discloses, wherein the eye tracking (215) (figure 2, column 7, lines 15-20)    is analyzed and updated during a diagnostic procedure. 
Allowable Subject Matter
5.     Claims 5-9 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.    The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 5, wherein the control processor is further configured to analyze the second plurality of images to determine a current eye position and orientation relative to the reference position and orientation of the eye when fixated and the control processor is configured to track the eye position and orientation and calculate an offset from the reference position and orientation and the control processor is configured to determine if the offset is less than a threshold value; wherein when the offset is less than the threshold value the eye is determined to be fixated and the control processor generates an indication of fixation; and wherein when the offset is greater than the threshold value the eye is determined to be out of alignment and the control processor generates an indication of no fixation and  further comprising analyzing the second plurality of images to determine a current eye position and orientation relative to the reference position and orientation of the eye when fixated and  the control processor is further configured to: perform an eye diagnostic procedure, wherein the retina imaging system is inoperable to capture images of the eye and detect the fovea during at least a portion of the eye diagnostic procedure; and track eye position using the eye tracker during the eye diagnostic procedure and further comprising a diagnostic device configured to perform an eye diagnostic procedure while tracking the position and orientation of the eye using an image capture device; wherein the diagnostic device is further configured to receive data representative of fixation and eye position during the eye diagnostic procedure based, at least in part, on the data representative of fixation and eye position.  
Conclusion
7.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/19/2022